         Case 1:21-cv-01484-ZNS Document 12 Filed 06/17/21 Page 1 of 2



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                                        )
 WORKHORSE GROUP, INC.                                  )   No. 21-1484C
                                                        )
                       Plaintiff,                       )
                                                        )   Judge Zachary N. Somers
                v.                                      )
                                                        )
 THE UNITED STATES,                                     )
                                                        )
                       Defendant,                       )
 and                                                    )
                                                        )
 OSHKOSH DEFENSE, LLC,                                  )
                                                        )
                        Defendant-Intervenor.           )
                                                        )
                                                        )

       OSHKOSH DEFENSE, LLC’S CORPORATE DISCLOSURE STATEMENT

       Oshkosh Defense, LLC (“Oshkosh”), by its undersigned counsel, hereby files its

corporate disclosure statement pursuant to Rule 7.1 of the Rules of the Court of Federal Claims

and states that Oshkosh is a wholly-owned subsidiary of Oshkosh Corporation. Oshkosh

Corporation is a publicly held corporation.



Dated: June 17, 2021                                Respectfully Submitted,


Of Counsel:                                         /s/ Scott Arnold
Justin A. Chiarodo                                  Scott Arnold
Stephanie M. Harden                                 BLANK ROME LLP
Robyn N. Burrows                                    1825 Eye Street, NW
Michael J. Montalbano                               Washington, D.C. 20006
BLANK ROME LLP                                      T: (202) 420-4736
1825 Eye Street, NW                                 F: (202) 379-9274
Washington, D.C. 20006                              E: Sarnold@blankrome.com
                                                    Counsel for Oshkosh Defense, LLC
         Case 1:21-cv-01484-ZNS Document 12 Filed 06/17/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

           I hereby certify that on this 17th day of June, 2021, I caused a copy of the foregoing

Oshkosh Defense, LLC’s Corporate Disclosure Statement to be served via electronic service

through the Courts ECF filing system on all parties of record.




                                                    /s/ Scott Arnold
                                                    Scott Arnold
                                                    BLANK ROME LLP
                                                    1825 Eye Street, NW
                                                    Washington, D.C. 20006
                                                    T: (202) 420-4736
                                                    F: (202) 379-9274
                                                    E: Sarnold@blankrome.com
                                                    Counsel for Oshkosh Defense, LLC
